NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                   SHAWN LEE THOMPSON, Petitioner.

                         No. 1 CA-CR 21-0328 PRPC
                              FILED 12-23-2021


     Petition for Review from the Superior Court in Yavapai County
                         No. V1300CR201180150
                  The Honorable Michael R. Bluff, Judge

              REVIEW GRANTED AND RELIEF DENIED


                               APPEARANCES

Yavapai County Attorney’s Office, Camp Verde
By Ethan A. Wolfinger
Counsel for Respondent

Shawn Lee Thompson, Kingman
Petitioner
                           STATE v. THOMPSON
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Randall M. Howe, Judge Brian Y. Furuya, and Judge
Michael J. Brown delivered the decision of the court.


PER CURIAM:

¶1            Petitioner Shawn Lee Thompson seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is petitioner’s third
successive petition.

¶2             Absent an abuse of discretion or error of law, this Court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577 ¶ 19 (2012). It is petitioner’s burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538 ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, the petition for
review, and the response. We find that petitioner has not established an
abuse of discretion.

¶4            For the foregoing reasons, we grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2